ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_06_EN.txt. 266

DISSENTING OPINION OF JUDGE AL-KHASAWNEH

Putting two distinct findings in one paragraph unusual and unfortunate —
Leaves no choice but to accept paragraph as a whole or reject it — Vote against
operative paragraph because reasoning and conclusion on freedom of commerce
unpersuasive and incorrect — Nevertheless accepts in principle finding relating
to essential security measures — Majority approach too formalistic —- 1955
Treaty protects freedom of commerce — Factually oil continued to flow to the
United States after embargo — Indirect trade law concepts ill-suited as a yard-
Stick for measuring treaty-protected commerce — No basis for distinction
between direct and indirect commerce — relevance of Article VIII of the 1955
Treaty — United States counter-claim admissible subject to problems of attri-
butability to Iran — Asymmetry of evidence — Appropriate to deal with non-
use of force — Judgment should be more concerned with clarity than presenta-
tional aspects.

1. It is unusual from the point of view of established drafting tech-
nique and unfortunate from that of logical coherence that the dispositif
of the present Judgment amalgamates in a single paragraph (para-
graph 125 (1)) two separate findings that do not depend on each other for
their validity or soundness and hence leaves us with no choice but to
accept the paragraph as a whole or to reject it.

2. Those findings are:

(a) That the United States actions against Iranian oil platforms in 1987
and 1988 cannot be justified as measures necessary to protect the
essential security interests of the United States under Article XX,
paragraph 1 (d), of the 1955 Treaty of Amity, Economic Relations
and Consular Rights between the United States and Iran as inter-
preted in the light of international law on the non-use of force.

(6) That nevertheless, those actions do not constitute a violation of the
obligations of the United States under Article X, paragraph 1, of the
1955 Treaty regarding freedom of commerce between the territories
of the two parties.

This, being the formal structure of the operative paragraph, I have no
choice but to vote against the paragraph as a whole, for whilst I concur
in principle with the first finding regarding Article XX, paragraph 1 (d),

109
267 OIL PLATFORMS (DISS. OP. AL-KHASAWNEH)

I find the reasoning and the finding regarding Article X, paragraph 1, of
the Treaty unpersuasive and, with respect, incorrect.

3. In the first place, what is at issue here is not whether oil from the
destroyed platforms was impeded from being traded between the territo-
ries of the two Parties at the time of the attacks, but rather that the pos-
sibility of such oil flowing and being traded was impeded. The 1955
Treaty protects the freedom of commerce, which must mean commerce
actual and potential. The Court could not have been clearer when it said
in the 1996 Judgment:

“50. The Court should not in any event overlook that Article X,
paragraph 1, of the Treaty of 1955 does not strictly speaking protect
‘commerce’ but ‘freedom of commerce’. Any act which would impede
that ‘freedom’ is thereby prohibited. Unless such freedom is to be
rendered illusory, the possibility must be entertained that it could
actually be impeded as a result of acts entailing the destruction of
goods destined to be exported, or capable of affecting their transport
and their storage with a view to export.” (Oil Platforms (Islamic
Republic of Iran v. United States of America), Preliminary Objec-
tion, Judgment, I.C.J. Reports 1996 (IT), p. 819, para. 50.)

4. Secondly, it seems that, factually, Iranian oil continued to flow to
the United States even after the adoption of Executive Order 12613 dated
29 October 1987, for an exception was made in that Order in Section 2 (6)
which reads: “[t]he prohibition contained in Section 1 shall not apply
to: ...(b) petroleum products refined from Iranian crude oil in a third
country”. It has been argued that such oil undergoes a metamorphosis
upon being refined and mixed in third countries so that the final product
could no longer be regarded as Iranian, but the Executive Order itself by
speaking of “petroleum products refined from Iranian crude oil” clearly
shows that this final product was viewed by the United States as easily
traceable back to its Iranian origin. Moreover, international trade law
concepts are ill-suited to be used as a yardstick against which a treaty-
protected freedom of commerce can be measured. For such a treaty-
protected freedom to be infringed it is sufficient to show that a flow of
Iranian oil into the United States in the form of refined products and a
correspondent outflow of capital that ultimately reached Iran to pay for
such products took place. There is ample evidence that this was the case.

5. Thirdly, the reasoning is singularly unpersuasive in its attempts at
showing a distinction between protected direct commerce and unpro-
tected indirect commerce. There is nothing in the 1955 Treaty or in simi-
lar treaties to which the United States is party to suggest that only direct
commerce was protected. Indeed a simple textual analysis of the provi-
sions of the 1955 Treaty with the aim of ascertaining the definition of the

110
268 OIL PLATFORMS (DISS. OP. AL-KHASAWNEH)

concept of freedom of commerce used therein would reveal that the
Treaty contemplated the possibility of the products of one State reaching
the territory of the other indirectly. Thus Article VIII provides:

“1. Each High Contracting Party shall accord to products of the
other High Contracting Party, from whatever place and by whatever
type of carrier arriving, and to products destined for exportation to
the territories of such other High Contracting Party, by whatever
route and by whatever type of carrier, treatment no less favourable
than that...” (emphasis added).

6. I believe the arguments just made will show that the majority in this
Court have followed a formalistic and disconnected approach in their
reasoning with regard to the violation of the United States of its obliga-
tions under Article X, paragraph 1, on the freedom of commerce. Such
an approach is not supported by the text of the 1955 Treaty, and seems to
be based on assumptions that are factually wrong and do not correspond
to the realities of trade in oil. Moreover, such an approach seems to
detract from aspects of the Court’s jurisprudence and I have in mind
both the Oscar Chinn case (Judgment, P.C.I.J., Series AlB, No. 63, p. 65)
and the 1996 Judgment (Oil Platforms (Islamic Republic of Iran v.
United States of America), Preliminary Objection, Judgment, I.C_J.
Reports 1996 (IT), p. 819, para. 50.)

7. A consequence of the narrow approach that the majority followed
was that the United States counter-claim was also rejected. It would have
been much better had the Court admitted both the Iranian claim and the
United States counter-claim. Having said this I should hasten to add that
the problems relating to the United States counter-claim stem from prob-
lems of attributability to Iran, problems that emanate in part from an
asymmetry in the Iranian and United States position with regard to evi-
dence, for in the case of the latter, there is no question of the attribution
of attacks against the oil platforms to the United States, while in the case
of Iran, its denial of responsibility for specific acts and the presence of
another actor, Iraq, would compound problems of attribution. Be this as
it may, there is no reason why specific elements of the United States claim
cannot be upheld if the hurdle of attribution is overcome.

8. Lastly, I stated above (para. 2) that I concurred with the first find-
ing of the Court, namely that the United States actions cannot be justi-
fied as measures necessary to protect the essential security interests of the
United States under Article XX, paragraph 1 (d), of the Treaty as inter-
preted in the light of international law on the non-use of force. It has
been suggested that devoting a large part of the Judgment to a discussion
of the concept of non-use of force is inappropriate and unnecessary for
disposing of the case besides the risk this runs of going beyond the limits

111
269 OIL PLATFORMS (DISS. OP. AL-KHASAWNEH)

of the Court’s jurisdiction which are extremely narrow. Nothing is more
debatable.

9. The determining factor is the United States resort to armed force as
distinct from other measures such as the imposition of an embargo that
fall short of armed force. Whilst the legality of measures short of armed
force are open to scrutiny against the twin criteria of whether they were
essential and reasonable to the risk perceived, when armed force is
resorted to a discussion of that concept in terms of proportionality and
necessity becomes interwoven with the concept of necessary measures. I
find therefore that it was appropriate for the Court to have clarified those
aspects in its reasoning. I do not feel that the ultra petita rule was
infringed nor that the concept of lex specialis (assuming that the 1955
Treaty was one) would operate to exclude the operation of rules of inter-
national law that have a peremptory character.

10. What I find both regrettable and disconcerting is that the Court
has pronounced on those central questions of international law in the
best traditions of oratio obliqua, thus the United States resort to armed
force resulting in the destruction of the oil platforms is referred to as
“actions”. Similarly while the Court makes it clear that what is meant by
international law on the non-use of force is both Charter law and cus-
tomary law (Judgment, para. 42), a careful reading of the Judgment is
needed to find the link between the reasoning and the operative para-
graph. A court of law should be more concerned with the clarity of its
judgments than with the presentational aspects of those judgments.

(Signed) Awn AL-KHASAWNEH.

112
